     Case 1:19-cv-00526-DAD-BAM Document 22 Filed 09/02/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    GERALD JAY WILSON,                                 No. 1:19-cv-00526-NONE-BAM (PC)
12                       Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS AND DISMISSING
13            v.                                         OF ACTION FOR FAILURE TO STATE A
                                                         CLAIM
14    PEREZ, et al.,
                                                         (Doc. No. 20)
15                       Defendants.
16

17          Plaintiff Gerald Jay Wilson is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action pursuant to 42 U.S.C. § 1983. The operative second amended complaint

19   alleges a single claim for denial of access to the courts and asserts that defendants withheld legal

20   documents from plaintiffs in a manner that frustrated his ability to pursue an appeal from the

21   dismissal of a separate civil rights action alleging deliberate indifference to his medical needs.

22   (Doc. No. 18.) This matter was referred to a United States Magistrate Judge pursuant to 28

23   U.S.C. § 636(b)(1)(B) and Local Rule 302.

24          On July 24, 2020, the assigned magistrate judge screened plaintiff’s second amended

25   complaint and issued findings and recommendations recommending that this action be dismissed

26   for failure to state a cognizable claim upon which relief may be granted. (Doc. No. 20.) Among

27   other things, the magistrate judge reasoned that plaintiff had failed to state a claim for denial of

28   access to the courts because: (1) plaintiff is unable to allege that the underlying appeal was non-
                                                         1
     Case 1:19-cv-00526-DAD-BAM Document 22 Filed 09/02/20 Page 2 of 2

 1   frivolous, and, relatedly, (2) the Ninth Circuit dismissed the appeal on the merits, not for any

 2   reason connected to plaintiff’s alleged lack of access to his legal materials. (Id. at 6–7.) Because

 3   plaintiff was twice previously warned in screening orders that he had to allege that defendants’

 4   conduct frustrated his ability to pursue a non-frivolous underlying claim, the magistrate judge

 5   recommended dismissal without leave to amend. (Id. at 8.) Plaintiff timely filed objections on

 6   August 18, 2020. (Doc. No. 21.)

 7          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

 8   de novo review of the case. Having carefully reviewed the entire file, including plaintiff’s

 9   objections, the court concludes that the magistrate judge’s findings and recommendations are

10   supported by the record and by proper analysis.

11          Accordingly,

12      1. The findings and recommendations issued on July 24, 2020, (Doc. No. 20), are adopted in

13          full;

14      2. This action is dismissed, with prejudice, for failure to state a cognizable claim upon which

15          relief may be granted; and

16      3. The Clerk of the Court is directed to close this case.

17   IT IS SO ORDERED.
18
        Dated:      September 2, 2020
19                                                      UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26
27

28
                                                        2
